Citation Nr: 0919121	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-16 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy of the left lower extremity, 
associated with degenerative disc disease of the lumbar 
spine, status post laminectomy.

2.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy of the right lower extremity, 
associated with degenerative disc disease of the lumbar 
spine, status post laminectomy.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

Prior to the December 2006 rating decision, the Veteran 
perfected an appeal of an April 2006 rating decision 
assigning a temporary 100 percent evaluation for degenerative 
disc disease of the lumbar spine from May 31, 2005 until July 
1, 2005, with the underlying 20 percent evaluation in effect 
again as of July 1, 2005.  Following a December 2006 VA 
examination, the RO increased this evaluation to 40 percent 
as of December 4, 2006 and also assigned separate 10 percent 
evaluations for associated left and right lower extremity 
radiculopathy as of the same date.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).  In a March 2007 statement, the 
Veteran's representative indicated that the appeal as to the 
lumbar spine would be dropped, but the Veteran wanted to 
appeal the determination as to the evaluations for the lower 
extremities.  A Statement of the Case regarding the lower 
extremities was furnished in May 2007, and the Veteran 
perfected his appeal by submitting a VA Form 9 (Appeal to 
Board of Veterans' Appeals) that month.  


FINDINGS OF FACT

1.  The Veteran's left lower extremity radiculopathy results 
in symptoms commensurate to moderate incomplete paralysis, 
including very weak hallucis longus muscle strength, no 
reflex in the left ankle, and decreased pinprick in the left 
lateral leg and dorsum of the left foot.

2.  The Veteran's right lower extremity radiculopathy results 
in symptoms that are no more than mild in degree, including 
about half a reflex in the right knee and right ankle.

CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent evaluation for 
radiculopathy of the left lower extremity, associated with 
degenerative disc disease of the lumbar spine, status post 
laminectomy, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.20, 4.27, 4.124a, Diagnostic Code 8520 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for radiculopathy of the right lower extremity, 
associated with degenerative disc disease of the lumbar 
spine, status post laminectomy, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.124a, Diagnostic 
Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous.  In cases of  rating by analogy, the diagnostic 
code number will be "built-up" with the first two digits 
selected from that part of the schedule most closely 
identifying the part, or system, of the body involved, and a 
final two digits of "99" for all unlisted conditions.  
38 C.F.R. §§ 4.20, 4.27.

The RO has separately evaluated the radiculopathy of the left 
and right lower extremities at the 10 percent rate under 
38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this 
section, evaluations are assigned for incomplete paralysis of 
the sciatic nerve which is mild (10 percent), moderate (20 
percent), moderately severe (40 percent), and severe with 
marked muscular atrophy (60 percent).  In cases of complete 
paralysis, with the foot dangling and dropping, no active 
movement of the muscles below the knee, and flexion of the 
knee weakened or (very rarely) lost, an 80 percent evaluation 
is warranted.  

The term "incomplete paralysis" with the peripheral nerve 
injuries of 38 C.F.R. § 4.124a indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.

II.  Analysis

While the RO has assigned 10 percent evaluations for both the 
left and right lower extremity radiculopathy, the Board notes 
that the evidence of record suggests a more significant 
disability picture on the left.

Notably, during the December 2006 VA spine examination, the 
Veteran's subjective complaints were largely focused on the 
left lower extremity, including "rather severe" pain in the 
left buttock and posterior thigh and coldness in the third, 
fourth, and fifth toes of the left foot.  Upon examination, 
he walked slowly and used a cane.  He was unable to stand on 
his heels and toes to walk.  He had about a half a reflex in 
his right knee, right ankle, and left knee; and no reflex in 
the left ankle.  Other specific findings included very weak 
extensor hallucis longus muscle strength on the left and 
decreased pinprick in the left lateral leg and dorsum of the 
left foot.  The examiner further noted that the Veteran 
definitely had an L4-L5, L5-S1 radiculopathy.

The Board notes that the Veteran's left lower extremity 
radiculopathy is substantially more than sensory in nature, 
with an absent ankle reflex and very weak extensor hallucis 
longus muscle strength on the left.  The Board finds that 
this symptomatology, taken as a whole, is commensurate with 
moderate incomplete paralysis of the sciatic nerve and a 20 
percent initial evaluation under Diagnostic Code 8520.  In 
the absence of more extensive findings or limitation of 
functioning, however, the Board does not find that an even 
higher evaluation for a moderately severe disability is 
warranted.  

At the same time, the Board notes that both the relative 
absence of subjective complaints and the minimal examination 
findings, limited to half a reflex in the right knee and 
ankle, are indicative of a disability picture for the right 
lower extremity that is no more than mild in degree.  
Consequently, an initial evaluation in excess of 10 percent 
is not warranted.

With regard to both of the cited service-connected disorders, 
the Board finds that there is no basis for a "staged" 
rating pursuant to Fenderson, as there is no indication of a 
change in the severity of either disability during the 
pendency of this appeal.

Finally, the Veteran has submitted no evidence showing that 
these disorders have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent, or indeed any, periods 
of hospitalization during the pendency of this appeal.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

Overall, the evidence supports an initial evaluation of 20 
percent for left lower extremity radiculopathy, and to that 
extent the appeal is granted.  The Board has also found, 
however, that the criteria for an initial evaluation in 
excess of 10 percent for right lower extremity radiculopathy 
have not been met, and the Veteran's claim for that benefit 
must be denied.  38 C.F.R. §§ 4.3, 4.7.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

As noted above, this case stems from an earlier appeal, now 
withdrawn, concerning the evaluation for the service-
connected degenerative disc disease of the lumbar spine.  A 
notice letter fulfilling the requirements of 38 C.F.R. § 
3.159(b) in regard to the lumbar spine claim was furnished to 
the Veteran in March 2005, with the present appeal arising 
from a Notice of Disagreement with the December 2006 rating 
decision assigning separate evaluations for lower extremity 
radiculopathy in light of Diagnostic Code 5243.  In 
VAOPGCPREC 8-2003 (Dec. 22, 2003), the VA General Counsel 
held that a Statement of the Case was required in cases 
involving a "downstream" issue, such as here, but 
38 U.S.C.A. § 5103(a) did not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  The required Statement of the Case addressing 
the two issues on appeal was furnished to the Veteran in May 
2007.

Additionally, in March 2006, the Veteran was notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
Veteran's claims.  He was afforded a thorough VA examination 
in December 2006 and has not suggested any worsening in his 
disabilities since that examination.  See VAOPGCPREC 11-95 
(April 7, 1995).  Moreover, he has not reported any recent 
medical treatment for which additional efforts to obtain 
corresponding records would be warranted.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an initial 20 percent evaluation for 
radiculopathy of the left lower extremity, associated with 
degenerative disc disease of the lumbar spine, status post 
laminectomy, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for radiculopathy of the right lower extremity, associated 
with degenerative disc disease of the lumbar spine, status 
post laminectomy, is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


